Case 1:21-cv-01395-PAC Document 35 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-- x
CesFin Ventures LLC,
Petitioner,
21-cv-1395 (PAC)
-against-
ORDER
Al Ghaith Holding Co. PJSC, et al.,
Respondents.
x

 

The three individual Respondents in this case move to vacate the Clerk’s Certificate of
Default that was issued against them on June 14, 2021. (ECF 28.) Petitioner CesFin Ventures
LLC does not oppose the Respondents’ motion. (ECF 34.) Accordingly, the motion is
GRANTED.

The individual Respondents are directed to respond to the Petitioner’s Petition for

Enforcement within 21 days or by August 20, 2021.

Dated: New York, New York SO ORDERED

July 30, 2021

HONORABLE PAUL A. CROTTY
United States District Judge

 
